                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                               CENTRAL DIVISION
                                  FRANKFORT

 MICHAELA JEFFERY,               )
                                 )
      Plaintiff,                 )      Civil No. 3:19-cv-00023-GFVT
                                 )
 v.                              )
                                 )              JUDGMENT
 MEDICAL PROTECTIVE COMPANY,     )
                                 )
      Defendants.                )
                         *** *** *** ***

      In accordance with the Order entered contemporaneously herewith, and pursuant to Rule

58 of the Federal Rules of Civil Procedure, it is ORDERED AND ADJUDGED as follows:

      1.     Judgment is ENTERED in favor of the Defendant;

      2.     This is a FINAL and APPEALABLE ORDER, there is no just cause for delay;

and

      3.     All issues having been resolved, this case is STRICKEN from the active docket.

      This 13th day of March, 2020.
